         Case 2:17-cv-00954-KG-CG Document 92 Filed 10/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

       Plaintiffs,

v.                                                             CV No. 17-954 KG/CG

PHILLIP P. MADRON, et al.,

       Defendants.

                   ORDER GRANTING IN PART AND DENYING IN PART
              MOTION TO EXTEND REPLY DEADLINE AND CONTINUE HEARING

       THIS MATTER is before the Court on the Plaintiffs’ Motion to Extend Reply

Deadline and Continue Hearing (the “Motion”), (Doc. 91), filed October 5, 2020. In their

Motion, the Plaintiffs ask the Court for an extension to file a Reply in their Opposed Motion

for Extension of Time to Complete Discovery and Extend Deadlines, (Doc. 83), filed

September 23, 2020, until October 12, 2020, (Doc. 91 at 3). Plaintiffs do not indicate

whether the Motion is opposed by Defendants, (Doc. 91 at 3), in violation of D.N.M.LR-Civ

7.1(a (“Movant must determine whether a motion is opposed, and a motion that omits

recitation of a good-faith request for concurrence may be summarily denied.”). Plaintiffs’

Exhibit B, (Doc. 91-2), does not represent a good-faith request for concurrence, pursuant

to D.N.M.LR-Civ 7.1(a), given the “late hour and short notice,” as admitted by the Plaintiffs

in their Motion, (Doc. 91 at 3).

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to extend the Reply deadline

is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion to continue the motion hearing

currently scheduled for tomorrow, October 7, 2020, is GRANTED. The telephonic Motion

hearing currently scheduled for tomorrow is hereby rescheduled for Wednesday, October
        Case 2:17-cv-00954-KG-CG Document 92 Filed 10/06/20 Page 2 of 2



14, 2020, at 2:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be connected

to the proceedings.

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
